United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                              July 16, 2010

                                                  Before

                                 RICHARD D. CUDAHY, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

                                 JOHN W. DARRAH, District Judge*


SUGANTHAN PATHMAKANTHAN,                                  Petition  for  Review  of  an  Order  of  the
    Petitioner,                                           Board of Immigration Appeals.

Nos. 08‐1644 & 08‐3777           v.                       No. A099‐031‐921

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                               O R D E R

      The slip opinion issued in the above‐entitled cause on July 16, 2010, is amended as
follows:

                On  page  1,  the  caption  should  reflect  the  proper  party
                designations as Petitioner and Respondent.




__________
* Honorable John W. Darrah, United States District Judge for the Northern District of Illinois, is sitting by
designation.